OFFICE   OF THE   A-ITORNEY   GENERAL    OF     TEXAS

                           AUSTIN




Honomble Oeo. E. Sheppard
Cmptroller of Fubllo Aoaounta
                                                 A
                                                :,,    \
Austin. Terar

Deer Sir:

                  .




                                       under   date    of   April   3,
                                      zing the exahanm of State
                                      bet Series, Nou. 33 and
                                    in lieu of State,oi Terar
                                     Z13o5and 4gSQ, aggregating
                                    iai RafuaxlingBonda, matur-
                        aznlyou now request our opinion a8 to
                      $.a le Ruthorized   to ragleter paat due
                       exebange same Par underlying bonds on
                         passed by the Texae Bqnd Comfreion,

                 u 3rd Comxleslon has authorized the regis;
tretion end dsllvery of the above described bonds. The
legislativeaot authorizing the reftmdfng bonds also @II-
powers the Texas Bond Cotmlssion to Ao am and all aotw
necessary to efteotuatea rsfundln~ of the state of Texas
Relic4 Bonde, alrst  aIri-, am3 the above mntioned  order
not ody authorizee ths exohange of mw bonds for old, but
q~es further and dlreats ttst euoh new bonds whea issued be
honorable Ceo. FT.Shep?ard,pa$e &!




presented to the %masurer Immediatelyfor payment. This
oondltlon makea it nnndatorg that rey,irtration, issuanas
and payzmnt be aimltaneons, which should overcome any
lmpliod violation or the unfrorm negotiable instrunent8.
act relative to the question of a holder in due oourse, a&
t&h, we think, would be the only legal reason for tkn Camp-
troller to dealins to register Fast due bonds.
        In the absenoe of suoh an ardor a8 that entered by
the Texas Bohd CommissionApril 3, 1941, we think perhaps
the Comptrollerwould be acting properly in Aeallningto
register the gast due bond8 above dasoribed,but upon the
baals of such order we think the Coaptrollorfully author-
ized to regieter the bonds and erahangs  smm for  the above
desorlbed underlyingbonds; howover, it appears that the
burden.or entorolug observanooe,of the oondltlon appearing
in Se&ion 3 of the order with reqeat to the presentation
for peyatentis inposed upon the Comptrr,ller,and we think
it the dutl of the Comptroller to see that this oondition
irr$aTormsd.




                                       Clarence 2. Crone
                                               Assistant